DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The amendments to the claims in the Applicant’s Amendment, filed on 02/09/22, have been entered.
According to the Amendment, claims 1-5, 9, 10, and 12-19 were pending.  Claims 1 and 3 have been amended.  Claim 2 has been canceled.  Thus, claims 1, 3-5, 9, 10, and 12-19 remain pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 4, 5, 9, 10, 12-14, and 16-19 under §103 as being obvious over US Pub. No. 2011/0090064 to Dahms et al. in view of US Pub. No. 2017/0236195 to Verweij (Verweij), and Ma et al. and US Pub. No. 2019/0241268 to Iacobucci. have been fully considered but are unpersuasive.  Therefore, the rejection has been maintained.
Claim 1 is on a stock management system and recites, in part, “wherein the at least one operator control element has an identification unit configured to identify a supply item, the identification unit integrated into the service unit and configured to identify the supply item while the supply item is inserted into or removed out of the service.”
Verweij teaches a passenger catering system for a passenger transport vehicle.  The system is configured to keep stock of food and drinks in moveable galley containers and update stock data in a database on a server with the actual stock level in the galley containers. See ¶¶ [0021-0023].  In so doing, Verweij discloses that the moveable galley containers are equipped with transceivers operatively connected with the crew interface device and adapted to confirm the removal of products from the galley containers by identifying the products based on the RFID tags located on the products. ¶ [0037-0039].  Thus, it is not reasonable to conclude that Verweij teaches an identification unit configured to identify supply items being removed from a service unit as recited in the claim.  Therefore, the §103 rejection is maintained.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 9, 10, 12-14, and 16-19 rejected under § 103 as being obvious over US Pub. No. 2011/0090064 to Dahms et al. (Dahms) in view of US Pub. No. 2017/0236195 to Verweij (Verweij), and further in view of US Pub. No. 2019/0241268 to Iacobucci (Iacobucci).  In regards to claim 1, Dahms discloses a system (100) for stock management for on-board catering for a vehicle, comprising: 
a galley (10) provided with a control unit (24) for controlling the galley, wherein the control unit is configured to make available stock management data of the galley (see ¶¶ [0036-0037] for describing a data processing unit of a system for stock keeping in an aircraft galley, the data processing unit being configured to determine the current inventory of the aircraft galley in real time); and
a service unit (16) for transporting supplies within the vehicle, wherein the stock management data comprise a stock record of the supplies transported in the service unit (see ¶¶ [0032-0033] for describing receiving devices in the form of mobile trolleys wherein each trolley is provided with a transponder for emitting identification signals characteristic of the food and drink content of the corresponding trolley). 
Although Dahms does not explicitly disclose the at least one operator control element as claimed, such a feature is found in the prior art.  In fact, Verweij teaches a 5) communicatively connected to the control unit of a galley via a wireless data connection (see ¶¶ [0010], [0013], [0069] for describing a crew interface device, such as a portable computer, smartphone, or tablet, configured to send and receive data related to food and drink orders with the system server) and configured to record removal of a supply item from the service unit and/or reception of a supply item by the service unit, and to bring about updating of the stock record of the transported supplies on the basis thereof (see ¶¶ [0021-0023], [0077] for describing the crew interface device as being further configured to keep stock of food and drinks in moveable galley containers and update the stock data in the database to the stock in the containers), wherein the at least one operator control element comprises a second operator control element integrated in the service unit. See ¶ [0022] (mechanically connecting the crew interface device to the moveable galley container upon serving).
Verweij further discloses that the at least one operator control element (5) has an identification unit configured to identify a supply item, the identification unit integrated into the service unit and configured to identify the supply item while the supply item is inserted into or removed out of the service. See ¶¶ [0037-0039] (providing transceivers located on the moveable galley containers, the transceivers configured to identify RFID tags located on products being removed from the galley containers).
Thus, it would have been obvious to modify the system of Dahms with the at least one operator control element of Verweij in order to better track food and drink supplies in real time.
Although Dahms in view of Verweij does not explicitly disclose an operator control element permanently integrated in the service unit, such a feature is found in the prior art.  In fact, Iacobucci teaches an aircraft food and beverage trolley an operator control element permanently integrated in the service unit. See
Thus, it would have been obvious to modify Dahms in view of Verweij with the trolley control panel configuration of Iacobucci in order to provide operators with easy access to the controls for operating the trolleys.

In regards to claim 4, Verweij further discloses that the at least one operator control element is configured to display the stock management data. See ¶¶ [0073], [0077] (describing the crew interface device as being configured to display food and drink orders).

In regards to claim 5, Verweij further discloses that the stock management data comprise at least one of catering data, passenger data and cabin data. See ¶ [0073], [0077] (describing catering related data).

In regards to claim 9, Verweij further suggests that the second operator control element is a touchscreen. See ¶ [0013] (describing the crew interface device as a tablet).

In regards to claim 10, Verweij further suggests that the at least one operator control element is configured to identify the service unit and to assign the stock record to the service unit on the basis thereof. See ¶ [0035] (dedicating trolleys to particular food and drink orders upon requests so as to allow crew members to fulfill such orders).

In regards to claim 12, Verweij further discloses that the service unit comprises a data memory configured to store the stock record. See ¶ [0039] (providing a galley cart with a memory unit for storing stock data).

In regards to claim 13, Verweij further discloses that the at least one operator control element is communicatively connected to the data memory of the service unit and is configured to read the stock record out of the data memory. See ¶ [0023] (providing a data connection between the crew interface device and the galley cart for exchanging data).

In regards to claim 14, Verweij further discloses that the at least one operator control element is communicatively connected to the data memory of the service unit and is configured to bring about updating of the stock record on the data memory when a supply item is removed from the service unit and/or a supply item is input by the service unit. See ¶¶ [0021-0023] (updating stock data in the database to the stock in the galley cart and more generally the galley, and confirming that an item has actually been removed from the stock in the galley cart).

In regards to claim 16, Dahms further discloses that the galley has a galley display (28) configured to display the stock management data. See ¶ [0037] (providing a monitor for outputting the inventory of the aircraft galley in the form of lists).

In regards to claim 17, Verweij further discloses that the control device of the galley is communicatively connected to a cabin management system of the vehicle. See ¶ [0014] (describing the passenger catering system as being fully integrated into the onboard entertainment system for use by passengers during travel).

In regards to claim 18, Dahms further discloses that the service unit (16) is a service trolley, a container or a tray. See ¶ [0032] (describing receiving device as being mobile trolleys).

Claim 3 is rejected under §103 as being obvious over Dahms in view of Verweij and Iacobucci, supra, as applied to claim 1, and further in view of US Pub. No. 2017/0276768 to Wulff (Wulff).  In regards to claim 3, Dahms in view of Verweij and Iacobucci discloses all limitations of the claimed invention but for the identification unit being a barcode reader.
Although Dahms in view of Verweij and Iacobucci does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Wulff teaches an object tracking system comprising at least one operator control element having an identification unit (22) configured to identify a supply item on the basis of a label attached thereto, wherein the identification unit is a barcode reader. See ¶ [0019] (describing a mobile data capture device in the form of a smartphone, tablet, or portable computer with a RFID tag reader or a barcode reader).
Thus, it would have been obvious to modify the at least one operator control element of Dahms in view of Verweij and Iacobucci with the identification unit of Wulff in 

Claim 15 is rejected under § 103 as being obvious over Dahms in view of Verweij and Iacobucci, supra, as applied to claim 1, and further in view of US Pat. No. 5,877,962 to Radcliffe (Radcliffe).  In regards to claim 15, Dahms in view of Verweij and Iacobucci discloses all limitations of the claimed invention but for the service unit display.
Although Dahms in view of Verweij and Iacobucci does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Radcliffe teaches an object retrieval cart including a service unit comprising a service unit display (34) configured to display the stock record. See Col. 5, ll. 30-35 (providing a display device on the retrieval cart for displaying the number of quantity of objects to be retrieved).
Thus, it would have been obvious to modify the service unit of Dahms in view of Verweij and Iacobucci with the display unit of Radcliffe in order to assist crew members in retrieving requested orders from the gallery cart.

Claim 19 is rejected under § 103 as being obvious over Dahms in view of Verweij and Iacobucci, supra.  As to the claim, Dahms in view of Verweij and Iacobucci See Claim 1 (disclosing a system and method for stock keeping in an aircraft galley).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3655